DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

	In response to communications sent September 7, 2021, claim(s) 9-26 is/are pending in this application; of these claim(s) 9, 17, and 23 is/are in independent form.  Claim(s) 9, 17, and 23 is/are currently amended; claim(s) 10-16, 18-22, and 24-26 is/are original; claim(s) 1-8 is/are cancelled.
Information Disclosure Statement
	The Information Disclosure Statement(s) sent September 24, 2021 is/are acknowledged and the references contained therein have been considered by the Examiner.
Response to Arguments
Applicant’s arguments, see page 6 lines 6-17, filed September 7, 2021, with respect to the rejection(s) of claim(s) 9-26 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 112(a) because of new matter comprising the phrase “entire earth population.” (The independent claims recite “the entire earth population” without support in paragraphs [0028] and [0036].)
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.  Applicant argues that Glynias does not teach: “the selected SNPs are at the same selected location across the historically characterized population and are common to both first and second omics data sets.”  The .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The independent claims recite “the entire earth population” without support in paragraphs [0028] and [0036].  Claims 10-16, 18-22, and 24-26 are rejected because they are dependent on rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0073719 A1 (“Glynias”).

	As to claim 9, Glynias teaches a computer implemented method of comparing a plurality of omics data sets (the preamble has little patentable weight; nevertheless, see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond), comprising:
analyzing, via a computing device that is informationally coupled to one or more omics databases, first omics data set and a second omics data set to determine  allele frequencies for a plurality of SNPs in selected locations of the first and second omics data sets  (Glynias at Para [0237]: analyzing allele frequencies of genetic variants from an omics data set using SIFT, PolyPhen-2, PolyPhen, or PFAM), and metadata related to the selected locations (Glynias at Para [0222]: determining the start and end positions of a variant from a database);
selecting SNPs that have a minimum frequency of occurrence in at least 10% of a historically characterized population selected from the group consisting of male gender population, female gender population, an ethnic population, a patient population diagnosed with a disease, and the entire earth population (by broadest reasonable interpretation, these alternatives encompass the entire earth population; Glynias Para [0300]: selecting SNPS that have a frequency of at least 33%); 
determining a first and second signature hash (according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes; Glynias Figure 2C and 2D illustrate a hash for genomic data; see Glynias at Para [0167] for the steps for generating the hash; Glynias at Para [0188]: generating a plurality of signature-hashes for a plurality of genomic datasets) from (a) the allele frequencies of the selected SNPS (Glynias at Para [0237]: assigning score-based characteristics to the particular variants based on allele frequencies and storing them in fields of the data structures), wherein the selected SNPs are at the same selected location across the historically characterized population and are common to both first and second omics data sets (Glynias Figures 2A and 2B indicate two different SNPS at the same location because they are located on the same chromosome 1 that is common to the datasets) and (b) the metadata related to the selected (Glynias at Para [0167]: generating XML files comprising the hashes in Figure 2C an 2D that comprise additional location metadata within the hash information itself; see Figure 2A which illustrates the chromosomal start and end position and Figure 2C which illustrates how the chromosomal positions are stored in the hash for the output file); and
comparing the plurality of values for the first and second signature-hashes to determine a degree of relatedness (see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond and are identical, as the term “identical” is used in Applicant’s claim 19 in the originally file disclosure).

As to claim 10, Glynias teaches the method of claim 9 wherein the first and second omics data sets have a format selected from the group of a SAM format (Glynias Para [0183]: the genomics data set may be SAM format), BAM format (Glynias Para [0183]: the genomics data set may be BAM format), and GAR format (this element is claimed in the alternative and does not need to be mapped).

As to claim 11, Glynias teaches the method of claim 9, wherein the selected locations are selected for at least one of SNP frequency (this element is claimed in the alternative and does not need to be mapped; nevertheless, see Glynias at Para [0237]: determining allele frequencies of genetic variants), gender (this element is claimed in the alternative and does not need to be mapped, although gender-based genetic variants are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), ethnicity (this element is claimed in the alternative and does not need to be mapped, although ethnicity-based genetic variations are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), and mutation type (Glynias at Para [0018]: selecting SNPS based on their association with a particular genetic mutant).

As to claim 12, Glynias teaches the method of claim 9, wherein the values are based on a non-linear scale (Glynias Para [0219]: values that are associated with allele frequencies include SIFT scores and PolyPhen-2 scores).

As to claim 13, Glynias teaches the method of claim 9, wherein the values are expressed as hexadecimal values (Glynias Figure 2C: values, such as location, are expressed using numerals, such as location “5”; “5” is expressed in decimal and hexadecimal form using the same expression; hence this species anticipates the claimed genus).

As to claim 14, Glynias teaches the method of claim 9, wherein the first omics data set comprises the first signature-hash, and wherein the second omics data comprises the second signature-hash (Glynias at Para [0188]: generating a plurality of signature-hashes for a plurality of genomic datasets).

(Glynias at Para [0192]: determine identical relatedness, as the term “identical” is used in Applicant’s claim 19 in the originally file disclosure) is based on SNP frequency (this element is claimed in the alternative and does not need to be mapped), gender (this element is claimed in the alternative and does not need to be mapped), ethnicity (this element is claimed in the alternative and does not need to be mapped), and mutation type (see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond and are the identical, as the term is used in Applicant’s claim 19 in the originally file disclosure; the identical relationship is determined based on the SNP mutation type).

As to claim 16, Glynias teaches the method of claim 9, wherein a predetermined degree of relatedness is indicative of common provenance (Glynias at Para [0192]: the identical relationship is determined based on the same single-nucleotide polymorphisms at the same location; identical single-nucleotide polymorphisms are generically indicative of a common provenance).

As to claim 17, Glynias teaches a computer implemented method of identifying a single omics data set in a plurality of omics data sets (the preamble has little patentable weight; nevertheless, see Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond) having respective hashes (according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes), the method comprising:
analyzing, via a computing device that is informationally coupled to one or more omics databases, the single omics data set to determine allele frequencies for a plurality of SNPs in selected locations of the omics data set (Glynias at Para [0237]: analyzing allele frequencies of genetic variants from an omics data set using SIFT, PolyPhen-2, PolyPhen, or PFAM); and to determine metadata related to the selected locations (Glynias at Para [0222]: determining the start and end positions of a variant from a database);
selecting SNPs that have a minimum frequency of occurrence in at least 10% of a population selected from the group consisting of male gender population, female gender population, an ethnic population, a patient population diagnosed with a disease, and the entire earth population (by broadest reasonable interpretation, these alternatives encompass the entire earth population; Glynias Para [0300]: selecting SNPS that have a frequency of at least 33%);
generating a single signature hash (according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes; Glynias Figure 2C and 2D illustrate a hash for genomic data; see Glynias at Para [0167] for the steps for generating the hash; Glynias at Para [0188]: generating a plurality of signature-hashes for a plurality of genomic datasets) from (a) the allele frequencies of the selected SNPS (Glynias at Para [0237]: assigning score-based characteristics to the particular variants based on allele frequencies and storing them in fields of the data structures), wherein the selected SNPS are at the same selected location across the historically characterized population and are common to both the first and second omics data sets (Glynias Figures 2A and 2B indicate two different SNPS at the same location because they are located on the same chromosome 1 that is common to the datasets)  (b) the metadata related to the selected locations (Glynias at Para [0167]: generating XML files comprising the hashes in Figure 2C an 2D that comprise additional location metadata within the hash information itself; see Figure 2A which illustrates the chromosomal start and end position and Figure 2C which illustrates how the chromosomal positions are stored in the hash for the output file).
comparing the plurality of values for the single hash with values of the hashes of each of the plurality of omics data sets (Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond); and
identifying the single omics data set in the plurality of omics data sets on the basis of a degree of relatedness between the values of the single hash and values of the hashes of each of the plurality of omics data sets (Glynias at Para [0192]: identifying a genomics data set having an identifier stored within the signature hash based on having complete identity between for merging the genomic information corresponding to the SNP that the genomic datasets have in common; the term “identical” is used in Applicant’s claim 19 in the originally file disclosure).

As to claim 18, Glynias teaches the method of claim 17 wherein the single hash is obtained or generated from an additional omics data set (Glynias at Para [0192]: a second genomics dataset is associated with the SNP that is already associated with a first genomics dataset).

As to claim 19, Glynias teaches the method of claim 17, wherein the predetermined degree is identity (Glynias at Para [0192]: the predetermined degree is identity) or similarity of at least 90% of the plurality of values (Glynias at Para [0192]: the predetermined degree is identity, which is similarity of 100% of the plurality of values).

As to claim 20, Glynias teaches the method of claim 17, wherein the selected locations are selected for at least one of SNP frequency (this element is claimed in the alternative and does not need to be mapped; nevertheless, see Glynias at Para [0237]: determining allele frequencies of genetic variants), gender (this element is claimed in the alternative and does not need to be mapped, although gender-based genetic variants are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), ethnicity (this element is claimed in the alternative and does not need to be mapped, although ethnicity-based genetic variations are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), and mutation type (Glynias at Para [0018]: selecting SNPS based on their association with a particular genetic mutant).

As to claim 21, Glynias teaches the method of claim 17, further comprising a step of retrieving the single omics data set (Glynias Para [0192]: retrieving the genomics data set for modifying the genomics dataset).

As to claim 22, Glynias teaches the method of claim 17, wherein the step of comparing uses the metadata (Glynias at Para [0192]: comparing SNP metadata, such as location, to determine identity).

As to claim 23, Glynias teaches a computer implemented method of identifying source contamination in an omics file (the preamble has little patentable weight), the method comprising:
providing, via a computing device that is informationally coupled to one or more omics databases, a plurality of omics data sets (Glynias at Para [0188]: generating a plurality of signature-hashes for a plurality of genomic datasets) having respective signature-hashes (according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes; according to Applicant’s Specification, Para [0036], Table 1, the hash may be interpreted as a mapping of observations to codes, such as hexadecimal codes); 
(Glynias at Para [0237]: assigning score-based characteristics to the particular variants based on allele frequencies and storing them in fields of the data structures) in selected locations of an omics data set and further comprises metadata related to the selected locations (Glynias at Para [0167]: generating XML files comprising the hashes in Figure 2C an 2D that comprise additional location metadata within the hash information itself; see Figure 2A which illustrates the chromosomal start and end position and Figure 2C which illustrates how the chromosomal positions are stored in the hash for the output file);
selecting SNPs that have a minimum frequency of occurrence in at least 10% of a historically characterized population selected from the group consisting of male gender population, female gender population, an ethnic population, a patient population diagnosed with a disease, and the entire earth population (by broadest reasonable interpretation, these alternatives encompass the entire earth population; Glynias Para [0300]: selecting SNPS that have a frequency of at least 33%), and wherein the selected SNPs are at the same selected location across the historically characterized population and are common to both first and second omics data sets (Glynias Figures 2A and 2B indicate two different SNPS at the same location because they are located on the same chromosome 1 that is common to the datasets)  ;
and
(Glynias at Para [0192] for comparison of two genomics datasets for step 303, i.e. determining whether genetic variants correspond).

As to claim 24, Glynias teaches the method of claim 23, wherein at least two of the plurality of omics data sets are from the same patient and are representative of at least two distinct points in time (Glynias at Para [0242]: subtracting a germ-line genome from a cancer genome; the germline genome is genetic information is interpreted by the Examiner to be before the time of oncological transformation, whereas the cancer genome is interpreted to be after the time of oncological transformation).

As to claim 25, Glynias teaches the method of claim 23, wherein the selected locations are selected for at least one of SNP frequency (this element is claimed in the alternative and does not need to be mapped; nevertheless, see Glynias at Para [0237]: determining allele frequencies of genetic variants), gender (this element is claimed in the alternative and does not need to be mapped, although gender-based genetic variants are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), ethnicity (this element is claimed in the alternative and does not need to be mapped, although ethnicity-based genetic variations are at once envisaged as genetic variants taught at Glynias Para [0018] and demographic characteristics taught at Para [0032]), and mutation type (Glynias at Para [0018]: selecting SNPS based on their association with a particular genetic mutant).

As to claim 26, Glynias teaches the method of claim 23, wherein the step of identifying comprises a step of subtraction of corresponding values between at least two omics data sets (Glynias at Para [0242]: subtracting a germ-line genome from a cancer genome).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0229114 A1: Pertinent because of a font-based encoding of bioinformatics information, interpreted by the Examiner as a hash.
US 2020/0051664 A1:  Pertinent because of compact compression of sequence data using syntax elements; includes difference encoding with regard to a reference sequence.  See Figures 11 and 12.
EP 1443449 A2:  Pertinent because of storing sequence differencing information along with metadata in Figure 5.
	WO 0106454 A1:  See Table 2.
	US 2019/0177719 A1:  Pertinent because of single-nucleotide variants encoded as per Figure 1.  The reference involves a distance metric between sequences represented as variants.
	US 2014/0358937 A1:  Pertinent because of Figures 3, 4, and 5 for a database of sequences represented as hashes that can be used to determine SNPs.
	KR 1533395 B1:  Pertinence because of calculating a similarity between sequences based on single-nucleotide polymorphisms.
	US 2020/0104285 A1:  Pertinent because this pre-grant publication corresponds to the Application that is the basis of the double-patenting issues noted above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        November 4, 2021